Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 9, 13 and 16 are cancelled. Claims 1, 2, 4-8, 10-12, 14-15 and 17-19 are pending.
The prior 35 USC 101 rejections are withdrawn, in view of applicant’s amendments.
The following rejections are withdrawn in view of applicant’s amendments:
Claims 1, 2, 6-8, 12, 14, 15 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5).
The following rejections remain rejected in view of applicant’s amendments:
Claims 3, 5, 9, 11, 16 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012).
Claims 4, 10, and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012) and further in view of Huang (US Application: US 2017/0169015, published: Jun .15, 2017, filed: Dec. 14, 2015).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the obtaining module”, “the pre-translation module”, “the revision module” in at least one of claims 7 - 12 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, , 5-8, 11, 12, 14-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012).


With regards to claim 1, Carbonell teaches a translation method, comprising: 

obtaining a content to be translated in a first language (an input file having sentences in a first language is obtained for translation (section 5.1)); 
determining, based on a translation model processing the content to be translated in the first language, a pre-translated content including a second language (the sentences include pre translated target language sentences which are identified using alignments between source language sentences and target (‘second’) language sentences). Up to five translations in the target (‘second’) language can be shown to the user (section 4)); 

determining a final translated content based on a correction result (Section 4: final translated content is the result of the user submitted operation into the TCTool).

However Carbonell does not expressly teach determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, whether the pre-translated content includes a high- risk sentence; in response to a determination that the pre-translated content includes the high-risk sentence, identifying a sentence in the second language corresponding to the high-risk sentence; correcting … an identification of the sentence in the second language corresponding to the high-risk sentence.

Yet van den Oever et al teaches determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, whether the pre-translated content includes a high- risk sentence (paragraphs 0028, 0035-0037: content analyzed in a pre-final state is analyzed for high risk/translatability-risk); in response to a determination that the pre-translated content includes the high-risk sentence, identifying a sentence in the second language corresponding to the high-risk sentence (paragraphs 0028, 0035-0037: a sentence belonging to a target translation is evaluated against the same sentence in a source text to determine a trust score. The trust score is used to determine translatability to the second/target language and the sentence identified in an identification of the sentence in the second language corresponding to the high-risk sentence (0047 and 0050: suggestions to correct the identified sentence that was also present in the target language can be used to correct the pre-translated/pre-final content to increase correct-from-less-reliable-translations).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Carbonell’s ability to process, translate and correct initial/source/first sentence via an interactive user interface, such that the user interface would have further incorporated a software model/analysis to indicate to the user items in the sentence that would be more-risk when appearing in the second target language, for subsequent and optional correction based upon suggestion, as taught by van den Oever et al. The combination would have allowed Carbonell to have implemented an “improvement of overall quality” (van den Oever et al, paragraph 0001) by determining translatability of the source text.

With regards to claim 2, which depends upon claim 1, Carbonell teaches wherein determining, based on a translation model processing the content to be translated in to the first language, a pre-translated content including a second language comprises: 

extracting one or more feature sentences from the content to be translated (Section 5.1: one or more source sentences are extracted from a file); 

obtaining one or more sentence pairs including the one or more feature sentences in the first language and the one or more feature sentences in the second language translated from the first language (Section 5.1: the file contains target sentences in a second language via the defined alignment rules)); and 

determining, based on the translation model processing the content to be translated in the first language, the pre-translated content including the second language based on the one or more sentence pairs of the one or more feature sentences (Section 5.1: content of a first language is translated into pre-translated content shown in Figure 2 (depicting pre-final-translated state of content as the screen is currently in the state of accepting user actions/edits/corrections)).

With regards to claim 5, which depends upon claim 1, the combination of Carbonell and van der Oever et al teaches further comprising: determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, one or more translation results in the second language; determining one or more confidence levels of the one or more translation results in the second language, each of which corresponds to a confidence level; and displaying the one or more confidence levels, or determining a final translated content of the high-risk sentence based on the confidence levels of the one or more translation results in the second language, as similarly explained in the rejection of claim 1 (results of a higher risk 

With regards to claim 6, which depends upon claim 1, Carbonell teaches further comprising: performing sentence segmentation on the pre-translated content; and performing sentence return on the final translated content (Figure 2: as shown the sentence is segmented into words and the final translated content is a result of the user submitting the corrections to fix the pre-translations (Figure 4)).

With regards to claim 7, a translation system, Carbonell and van der Oever et al teaches comprising an obtaining module, a pre-translation module and a revision module, wherein the obtaining module is configured to obtain a content to be translated in a first language; the pre-translation module is configured to determine a pre-translated content including a second language based on a translation model processing the content to be translated in the first language; and the revision module is configured to: determining, based on a high-risk sentence recognition module processing the content to be translated in the first language, whether the pre-translated content includes a high-risk sentence; in response to a determination that the pre-translated content includes the high risk sentence, identify a sentence in the second language corresponding to the high risk sentence; correct the pre-translated content including an identification of the sentence in the second language corresponding to the high-risk sentence and determine a final translated content based on a correction result, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8, which depends upon claim 7, Carbonell teaches wherein to determine a pre-translated content including a second language based on a translation model processing the content to be translated into the first language, the pre-translation module is further configured to: extract one or more feature sentences from the content to be translated; obtain one or more sentence pairs including the one or more feature sentences in the first language and the one or more feature sentences in the second language translated from the first language; and determine, based on translation model processing the content to be translated in the first language, the pre-translated content including the second language based on the one or more sentence pairs of the one or more feature sentences, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 11, which depends upon claim 9, the combination of Carbonell and van der Oever et al teaches wherein the pre-translation module is configured to: determine, based on a high-risk sentence recognition model processing the content to be translated in the first language, translate the first language of the high-risk sentence into one or more translation results in the second languages; and the revision module is configured to: determine one or more confidence levels of the one or more translation results in the second language, each of which corresponds to a confidence level; and display the one or more confidence levels, or determine a final translated content of the high-risk sentence based on the confidence levels of the one or more translation results 


With regards to claim 12, which depends upon claim 7, Carbonell teaches wherein the pre-translation module is configured to: perform sentence segmentation on the pre-translated content; and the revision module is configured to: perform sentence return on the final translated content, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 14,  Carbonell teaches a non-transitory computer-readable storage medium storing computer instructions, wherein when reading computer instructions in the storage medium, a computer executes operations comprising: obtaining a content to be translated in a first language; determining, based on a translation model processing the content to be translated in the first language, a pre-translated content including a second language; determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, whether the pre-translated content includes a high risk sentence; in response to a determination that the pre-translated content includes the high-risk sentence, identifying a sentence in the second language corresponding to the high-risk sentence; in response to a determination that the pre-translated content includes the high-risk sentence, identifying a sentence in the second language corresponding to the high-risk sentence, correcting the pre-translated content including an identification of the 

With regards to claim 15, which depends upon claim 14, Carbonell teaches wherein determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, a pre-translated content including a second language comprises: extracting one or more feature sentences from the content to be translated; obtaining one or more sentence pairs including the one or more feature sentences in the first language and the one or more feature sentences in the second language translated from the first language; and determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, the pre-translated content including the second language based on the one or more sentence pairs of the one or more feature sentences, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 18, which depends upon claim 16, the combination of Carbonell and van der Oever et al teaches further comprising: determining, based on a high-risk sentence recognition model processing the content to be translated in the first language,  one or more translation results in the second language; determining one or more confidence levels of the one or more translation results in the second language, each of which corresponds to a confidence level; and displaying the one or more confidence levels, or determining a final translated content of the high-risk sentence 

With regards to claim 19, which depends upon claim 14, Carbonell teaches further comprising: performing sentence segmentation on the pre-translated content; and performing sentence return on the final translated content, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012) and further in view of Huang (US Application: US 2017/0169015, published: Jun .15, 2017, filed: Dec. 14, 2015).

With regards to claim 4, which depends upon claim 1, the combination of Carbonell and van den Oever et al teaches wherein determining, based on a high-risk sentence recognition model processing the content to be translated in the first language,,  whether the pre- translated content includes a high-risk sentence, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

determining whether the pre-translated content includes a sentence with a count of characters or words exceeding a preset threshold; or determining whether the pre-translated content includes a sentence with a count of risk words exceeding a preset threshold.

Yet Huang teaches determining whether the pre-translated content includes a sentence with a count of characters or words exceeding a preset threshold; or determining whether the pre-translated content includes a sentence with a count of risk words exceeding a preset threshold (paragraphs 0027 and 0030: when a score exceeds (in the decreasing direction) a unacceptable level due to presence of a number of risk words that are rare or out-of-vocabulary; the translation is provided to obtain additional input).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Carbonell and van den Oever et al’s ability to determine pre-translated content and higher risk categorization, such that the higher risk categorization for the pre-translated content is further based on a number of risk words (words that are rare or out of vocabulary), as taught by Huang. The combination would have allowed Carbonell and van den Oever et al to have better determined whether translations are sufficiently accurate (Huang, paragraph 0002). 

With regards to claim 10, which depends upon claim 7, the combination of Carbonell, van den Oever et al and Huang teaches wherein to determine based on a high-risk sentence recognition model processing the content to be translated in the first language, whether the pre- translated content includes a high-risk sentence, the revision module is further configured to: determine whether the pre-translated content includes a sentence with a count of characters or words exceeding a preset threshold; or determine whether the pre-translated content includes a sentence with a count of risk words exceeding a preset threshold, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 17, which depends upon claim 14, the combination of Carbonell, van den Oever et al and Huang teaches wherein determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, whether the pre-translated content includes a high-risk sentence comprises: determining whether the pre-translated content includes a sentence with a count of characters or words exceeding a preset threshold; or determining whether the pre-translated content includes a sentence with a count of risk words exceeding a preset threshold, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant argues that Carbonell does not teach the newly amended features that include features incorporated from claim 3. The examiner 
The applicant argues that Oever merely discloses assigning a specific color to source text based on translatability and the different color of the source text reflects the translatability which is different from identifying a sentence in the second language (not the source text) based on a determination that the pre-translated content includes the high-risk sentence. However, the examiner respectfully disagrees and points out that a sentence in the second language is identified in order to determine a trust score (which maps to a translatability risk-factor).  More specifically, paragraphs 0022, 0028 and 0035-0037 of Oever explain: a sentence belonging to a target translation (within a trusted translated system) is evaluated against the same sentence in a source text to determine a trust score. The trust score is used to determine translatability (translatability-risk) to the second/target language and the sentence identified in the second/target language is also identified in the first/source language in varying levels of confidence. The examiner would also like to point out that the applicant also appears to from the pre-translated content, however the claim is worded in such a manner as to include a scope that the sentence is not necessarily from the pre-translated content, but only necessary of a second language. The examiner recommends the applicant consider clarifying the source of the sentence to be from the pre-translated content and in the second language (rather than only designating it is in the second language), should this be what the applicant requires.
The applicant argues that Oever is silent about how to determine the high risk sentence, however this argument is not persuasive since as explained in paragraph immediately above, Oever specifically determines high-risk sentence content by determining /calculating a trust score (which maps to a translatability-risk-metric), as explained in paragraphs 0022, 0028 and 0035 to 0037. 
In the interest of expediting the prosecution of the application, the examiner notes that Fig 4 and Fig 5 of the instant application/invention indicates that the source content in a first language might include a plurality of sentences, and the applicant appears to intend the claims to require isolating a single high risk sentence from the plurality using a model. The current claims can be interpreted to only require a single sentence (one or more) per each loop of high risk sentence identification, and thus, the examiner recommends the applicant consider how a single sentence is isolated from a plurality in combination with how a model is used or trained
With regards to claims 7 and 14, the applicant argues they are allowable in view of the arguments presented by the applicant for claim 1. However, this argument is not persuasive since claim 1 has been shown/explained to be rejected above.
With regards to the claims that depend directly or indirectly upon the independent claims, the applicant argues they are allowable by virtue of their dependency upon on of the independent claims. However this argument is not persuasive since the independent claims have been shown/explained to be rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178